
	
		I
		112th CONGRESS
		2d Session
		H. R. 4346
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2012
			Ms. Pingree of Maine
			 (for herself, Ms. McCollum,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Ms. Norton,
			 Mr. Holt, Mr. Ryan of Ohio, Mr. Schiff, Mr.
			 Lewis of Georgia, Ms.
			 Schakowsky, and Mr. Van
			 Hollen) introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Meat Inspection Act so that labels
		  on packages of meat include a statement on whether the meat contains lean
		  finely textured beef.
	
	
		1.Short titleThis Act may be cited as the
			 Requiring Easy and Accurate Labeling
			 of Beef Act or the REAL Beef Act.
		2.Including a
			 statement on whether meat contains lean finely textured beef on
			 labelsSection 1(n) of the
			 Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended—
			(1)in paragraph (11), by striking
			 or at the end;
			(2)in paragraph (12),
			 by striking the period at the end and inserting ; or; and
			(3)by adding at the
			 end the following paragraph:
				
					(13)if in a package or other container at the
				final point of sale it contains low-temperature rendered product, also known as
				lean finely textured beef (as such terms are defined by the Secretary), unless
				it bears a label stating that it contains such product.
					.
			
